PER CURIAM.
This is a suit in equity for the strict foreclosure of a land sale contract. Defendants David and Velma Douglas were the assignees of the purchasers.
 A default decree was entered against the defendants on March 25, 1964. On June 15, 1964 the defendants moved to set aside the decree. The motion was overruled. Defendants appeal from the order overruling the motion to set aside the decree. ORS 18.160 provides as follows:
“The court may, in its discretion, and upon such terms as may he just, at any time, within one year after notice thereof, relieve a party from a judgment, decree, order or other proceeding taken against him through his mistake, inadvertence, surprise or excusable neglect.”
A motion to vacate a decree is addressed to the reasonable discretion of the trial judge and his ruling will not be reversed except for an abuse of discretion. Jaeger v. Jaeger, 224 Or 281, 356 P2d 93 (1960); Koukal v. Coy et ex, 219 Or 414, 347 P2d 602 (1959). The record discloses no abuse of discretion on the part of the trial judge.
The decree is affirmed.